 
EXHIBIT 10.1
 
Dayuan Gold Mine
Lease Agreement


Lessor（Party A）：               Longkou Dayuan Gold Mining Co. Ltd.
Legal Representative:               LI CHENG LIANG


Lessee（Party B）：               Yantai Jinguan Investment Ltd.
Legal Representative:               YANG JIANXI




Background
 
In order to extend attaining effective exploration and increased production
efficiency of the mine as described below, Party A and Party B have agreed on
the following terms regarding the leasing of the No. 1 mining well on the No.
117 mining area and all assets of the processing plant at the Dayuan gold mine
(“the Lease Property”) to Party B under the principle of fairness.


1.           The Lease Property
 
The Lease Property refers to the No. 1 mining well on the No. 117 mine vein and
all assets of the processing plant at the Dayuan gold mine currently held by
Party A.
Please refer to Annex 1 for description of the fixed assets of the Lease
Property
Please refer to Annex 2 for the certification list of the Lease Property


2.           Property Information and Term of Lease
 
2.1
Party A shall lease the No. 1 mining well on the No. 117 mine vein and all
assets of the processing plant at the Dayuan gold mine to Party B.

2.2
The term of this lease shall last for 10 years from April 1, 2011 to April 1,
2021.



3.           Leasing Fee and Payment Term
 
3.1          Party B shall pay Party A a leasing fee of RMB13M per annum.
 
3.2          Payment Term
 
3.2.1       Party B had paid in advance RMB39M, equivalent to leasing fees for
three (3) years, to Party A, of which RMB10M represents the security deposit for
bidding the tender of the Lease Property.
 
3.2.2
Party B shall pay another RMB39M, equivalent to leasing fees for three (3)
years, to Party A on or before September 30, 2011.
 

 
3.2.3  Party B shall pay the balance of RMB52M, equivalent to leasing fees for
four (4) years, to Party A on or before March 1, 2017.



4.  
About the Lease
 

4.1  
Effective from the date of this agreement, Party B shall hold the right to
manage and operate the Lease Property and shall be entitled to all revenue
generated by the Lease Property.
 

4.2  
Party B shall self-finance and operate the Lease Property independently.
 

4.3  
All production equipment and facilities under the Lease Property shall be
recorded in an asset list and be transferred to Party B upon the execution of
this agreement. Upon the expiration of this agreement, Party B shall return the
same assets (of residual value) to Party A. Party B may purchase new equipment
and facilities at its own costs, depending on actual business needs. All the new
purchases shall be owned by Party B upon expiration of this agreement. All
maintenance costs related to the operation of the Lease Property shall be borne
by Party B.
 

4.4  
Party B shall seek approval from Party A concerning any proposed plan of
modifying or exploring aisles above or below the mining wells at the Dayuan gold
mine for purpose of meeting the actual operating needs. All related costs shall
be borne by Party B and all fixed assets resulted from this plan shall be owned
by Party A upon expiration of this agreement.
 

4.5  
Party B and Party A shall bear their own tax during the term of the lease.






 
1

--------------------------------------------------------------------------------

 

5.             Rights and Obligations


5.1           Rights and Obligations of Party A
 
5.1.1
Party A shall have the right to monitor Party B to ensure the Lease Property
operating in a legal way. Should Party B operate the Lease Property illegally
that results in any administrative or financial obligations to Party A, Party B
is obliged to rectify the operation according to the requirement of related
government bodies and bear the related costs.
 

5.1.2
Party A shall have the right to monitor proper use of equipment and facilities
of the Lease Property by Party B in order to prevent any possible damage or
destruction.
 

5.1.3
During the lease term, Party A shall be restricted to interfere with the
operation of the Lease Property.
 

5.1.4
Party A shall guarantee all conditions necessary for mining production in the
Lease Property, including but not limited to legal mining rights, stable hydro
and electricity supplies, normal production order in the mining area, land to
accommodate normal production, etc.. Party A shall compensate Party B for any
loss caused by shortage of the above.
 

5.1.5
Party A shall be liable to all claims and liabilities on the Lease Property that
were borne prior to the execution of this agreement and is responsible for all
losses incurred by Party B if the normal operation of the Lease Property is
adversely affected by such claims or liabilities.
 

5.1.6
Party A shall return the security deposit to Party B upon the expiration of the
lease term.



5.2               Rights and Obligations of Party B
 
5.2.1
Party B shall hold the right to manage and operate the Lease Property and shall
be entitled to all revenue generated by the Lease Property.
 

5.2.2
Party B shall operate the Lease Property strictly in accordance with the PRC
laws and regulations, and shall pay administration fees related to the

 
operation of the Lease Property. Should any law or regulation be violated, Party
B shall be liable to any legal, administrative or economic consequences caused.
 

5.2.3
Party B shall be restricted to use the Lease Property as a guarantee or
collateral to a third party. Under such circumstance, Party A shall have the
right to revoke this agreement and all relevant costs shall be borne by the
Party B.
 

5.2.4
Party B is obliged to pay the lease fee to Party A in accordance with this
agreement.
 

5.2.5
Party B is restricted to cause any destructive exploration or destroy the
transportation roadways in the Lease Property. Party B shall compensate Party A
for any loss caused by the above.
 

5.2.6
Party B shall give priority to existing staff and workers at Dayuan mine to fill
up the positions of winch engineers, electrical engineers, maintenance workers,
and electricians, etc..
 

5.2.7
Party B is obliged to pay a deposit for safety production to Party A, under such
circumstance, Party A shall have the right to properly use such deposit to
resolve any accidents in the Lease Property as long as a written notice is sent
to Party B. Party B is obliged to pay the outstanding amount afterwards.



6.                Safety Production
 
6.1
Party B shall have a nationally recognized certification for non-coal mine
production, and shall strictly comply with all relevant state and
local safety laws, regulations and safety production requirements.
 

6.2
During the Lease Term, Party B shall assume full responsibility for safety
production (except the accidents caused by Party A), and bear related loss
resulting therefrom.
 

6.3
Party B shall pay a deposit for safety production in an amount of RMB 5,000,000
to Party A. If Party A uses the deposit for resolving accidents, Party B is
obliged to pay the outstanding amount afterwards.
 

6.4
Party B is obliged to immediately notify Party A for any accidents happened
during the Lease Term.  Party A shall report the accidents to related
authorities and provide assistance to mediate the accidents.


 
2

--------------------------------------------------------------------------------

 




6.5
Party B is obliged to prepare a scientific and rational safety production
program and keep record in the project management department and safety
production department of Party A.
 

6.6
During the Lease Term, should the act of Party B violate related safety
production regulations, Party A is entitled to terminate the production of Party
B, order Party B to rectify within a reasonable period, and impose appropriate
penalties to Party B.



7.               Default
 
7.1
Either party shall not terminate this agreement unilaterally, otherwise the
breaching party shall compensate to the other party. Should Party B terminate
this agreement unilaterally, the paid lease fee shall not be refunded. Should
Party A terminate this agreement unilaterally, Party A shall return in full the
paid lease fee to Party B.
 

7.2
During the lease term, this agreement shall be terminated due to i) force
majeure (substantial change in government policy, land expropriation, natural
disaster or ceased operation of either party during lease term) or ii) invalid
contract due to in conflict with existing laws and regulations. Party A and
Party B shall equally share the benefit or loss due to such circumstances.
 

7.3
Should Party B fail to pay the lease fee as scheduled, Party B shall pay Party A
an overdue penalty equivalent to 0.05% of the outstanding amount payable per day
 

7.4
For any cessation of mine production caused by Party A, Party A is responsible
to compensate the loss incurred by Party B.

 
8.  
This agreement shall be deemed effective upon signing by both parties.
 

9.  
Matters not covered in this agreement shall be negotiated in a supplemental
agreement which shall have the same legal effect with this agreement.
 

10.  
The contract is in quadruplicate with two copies for each party.



For any dispute, Party A and Party B shall negotiate. Should negotiation fail,
either party shall resort to competent court for arbitration.
 
 
(Signatory Page)


Party A:                 Longkou Dayuan Gold Mining Co. Ltd.
Legal Representative:                                              Li Cheng
Liang (sd.)
/s/ Li Cheng Liang
Date: May 6, 2011


Party B:                 Yantai Jinguan Investment Ltd.
Legal Representative:                                              Yang Jianxi
(sd.)
/s/ Yang Jianxi
Date: May 6, 2011





 
3

--------------------------------------------------------------------------------

 
